Per Curiam.

It is not disputed that the defendant owes the plaintiff seventeen dollars and eighty-five cents. Indeed, the answer admits an indebtedness to this extent, and alleges a tender of the amount. The plea of tender is not, however, available to defendant as a defense because it does not appear that the tender was kept good. The plaintiff was clearly entitled, therefore, to recover at least the amount named, with interest. As there must be a new trial it is not necessary to pass upon any other question in the case further than to remark that the evidence would, in our opinion, have justified an even larger recovery.
Present: Tbttax, P. J., Scott and Dttgbo, JJ.
Judgment reversed and new trial granted, with costs to appellant to abide event.